 1   TRACY L. WILKISON
 2   Acting United States Attorney
     DAVID M. HARRIS
 3   Assistant United States Attorney                     JS-6
 4   Chief, Civil Division
     CEDINA M. KIM
 5
     Assistant United States Attorney
 6   Senior Trial Attorney, Civil Division
 7   TIMOTHY R. BOLIN, CSBN 259511
     Special Assistant United States Attorney
 8         Social Security Administration
 9         160 Spear St., Suite 800
           San Francisco, CA 94105
10
           Telephone: (415) 977-8982
11         Facsimile: (415) 744-0134
12
           Email: Timothy.Bolin@ssa.gov
     Attorneys for Defendant
13
14
                         UNITED STATES DISTRICT COURT
15                      CENTRAL DISTRICT OF CALIFORNIA
16                             EASTERN DIVISION
17
     SALVADOR OSORIO,                       )     Case No. 5:20-cv-01525-AFM
18                                          )     ____________
                                            )
19         Plaintiff,                       )     [PROPOSED] JUDGMENT OF
                                            )     REMAND
20                v.                        )
                                            )
21   ANDREW SAUL,                           )
     Commissioner of Social Security,       )
22                                          )
                                            )
23         Defendant.                       )
                                            )
24
25         The Court having approved the parties’ Stipulation to Voluntary Remand
26   Pursuant to Sentence Four of 42 U.S.C. § 405(g) and to Entry of Judgment
27   (“Stipulation to Remand”) lodged concurrent with the lodging of the within
28   Judgment of Remand, IT IS HEREBY ORDERED, ADJUDGED AND



                                            -1-
 1   DECREED that the above-captioned action is remanded to the Commissioner of
 2   Social Security for further proceedings consistent with the Stipulation to Remand.
 3
 4   DATED:      6/2/2021
 5
 6
 7
 8                                         HON. ALEXANDER F. MACKINNON
                                           UNITED STATES MAGISTRATE JUDGE
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                             -2-
